This writ of error was taken to a judgment for $4423.68 damages to the plaintiff in an action for personal and property injuries in a collision between an automobile and a motor bus. The record has been duly considered and negligence of the defendant as alleged being shown but the damages awarded being excessive a remittitur may be permitted. Ryan v. Noble, 95 Fla. 830,  115 So. 2d 766; Luce v. Lee, 79 Fla. 693, *Page 299 84 So. 726; Florida Railway and Navigation Co. v. Webster, 25 Fla. 394,  5 So. 2d 714. The court, without a detailed discussion of the errors assigned, hereby orders, that upon remittitur of $1500.00 being entered as of the date of the judgment, within ten days after the filing of the mandate in the trial court, the judgment will stand affirmed for the remainder $2923.68, otherwise the judgment will stand reversed for a new trial.
It is so ordered.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.